                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

MARQUITA MARTIN,                                )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )   CIVIL ACT. NO. 2:19-cv-496-ECM
                                                )                (WO)
BURGER KING, et al.,                            )
                                                )
      Defendants.                               )

                               OPINION and ORDER

       On January 31, 2020, the Magistrate Judge entered a Recommendation (doc. 12)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s abandonment of her

claims, her failure to comply with the orders of the Court, and her failure to prosecute

this action.

      A separate Final Judgment will be entered.

      Done this 16th day of March, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
